Citation Nr: 1008209	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from in the Army from April 
1966 to June 1969, and in the Air Force from September 1971 
to September 1993.  He did not service in Southwest Asia 
during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In July 2009, the Veteran and his wife testified at a 
videoconference before the undersigned Veterans Law Judge.  A 
transcript of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that a statement of the case was issued 
as to the claims for service connection for fibromyalgia and 
service connection for chronic fatigue syndrome in January 
2006.  In August 2009, following the testimony of the Veteran 
and his wife at a July 2009 videoconference, the Veteran 
submitted additional private medical evidence in support of 
his claims.  This evidence consists of an August 2009 
statement from Dr. R. P. Z. to the effect that he had treated 
the Veteran since October 2001 and that the Veteran's 
rheumatologist had rendered diagnoses of fibromyalgia and 
chronic fatigue syndrome.  Dr. R. P. Z. further stated that 
after a detailed review of the Veteran's service treatment 
records that "it is obvious that he had ongoing and multiple 
symptoms that are consistent with the above diagnoses during 
his service."  

The Board finds this evidence pertinent to the Veteran's 
claims for service connection.  Since the Veteran has not 
waived RO consideration of the evidence due process requires 
that the claim be remanded.  38 C.F.R. § 20.1304 (2009). 

Additionally, the Veteran's private rheumatologist, Dr. R. H. 
K. related in a January 2007 statement that he had treated 
the Veteran since September 2006 and that he had fibromyalgia 
and chronic fatigue syndrome.  That physician also stated 
that "[a]though I cannot say with complete certainty, it is 
my medical opinion that his condition could be linked to his 
service in the military."  At the videoconference, the 
Veteran stated that Dr. R. H. K. had rendered his opinion 
after reviewing the Veteran's complete service treatment 
records.  Page 8 of the transcript of that videoconference.  

38 C.F.R. § 4.88a provides that: 
a) For VA purposes, the diagnosis of chronic fatigue syndrome 
requires:
(1) New onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least six months; and
(2) The exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and
(3) Six or more of the following:
(i) 	acute onset of the condition,
(ii)	Low grade fever,
(iii)	Nonexudative pharyngitis,
(iv)	Palpable or tender cervical or axillary lymph nodes,
(v)	Generalized muscle aches or weakness, 
(vi)	Fatigue lasting 24 hours or longer after exercise,
(vii)    Headaches (of a type, severity, or pattern that is 
different from headaches in the pre-morbid state),
(viii)	Migratory joint pains,
(ix)	Neuropsychologic symptoms,
(x)	Sleep disturbance.

At the September 2009 videoconference it was conceded that 
the Veteran had not served in Southwest Asia.  Page 2 of the 
transcript of that hearing.  So, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
The Veteran testified at the September 2009 videoconference 
that he had been treated on multiple occasions during both of 
his periods of military service for a variety of service 
connections which were due to fibromyalgia and chronic 
fatigue syndrome, and that the symptoms of these two 
disorders somewhat overlapped.  

In considering the treatment for during active service, 
current diagnoses of fibromyalgia and chronic fatigue 
syndrome, and the lay testimony of the Veteran and his wife 
of continuity of symptoms following service, a VA examination 
is necessary to obtain an opinion as to whether the Veteran's 
now has fibromyalgia or chronic fatigue syndrome, or both, 
and, if so, whether they are attributable to either of his 
periods of military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

Also on file is a compact disc containing the Veteran's 
records from the Social Security Administration (SSA) 
pertaining to his award of SSA disability benefits.  The RO 
should ensure that print-outs of all such records are placed 
in the claim file.  

Adjudication of the claim for a TDIU rating is deferred 
pending the development requested in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine whether 
he now has fibromyalgia.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that any 
fibromyalgia that the Veteran may have is 
related to either period of his active 
military service.  A complete rationale 
for any opinions should be provided. 

2.  The RO/AMC should schedule the Veteran 
for a VA examination to determine whether 
he now has chronic fatigue syndrome.  

The attention of the examination is drawn 
to the criteria in 38 C.F.R. § 4.88a.  

The claims folder must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that any chronic fatigue syndrome that the 
Veteran may have is related to either 
period of his active military service.  A 
complete rationale for any opinions should 
be provided. 

3.  The RO should ensure that print-outs 
of all records of the SSA pertaining to 
the Veteran's award of SSA disability 
benefits are placed in the claim file.  

4.  Thereafter, the claims for service 
connection for fibromyalgia and service 
connection for chronic fatigue syndrome 
should be readjudicated.  

Also, the claim for a TDIU rating should 
be readjudicated.  

If the benefits sought on appeal remain 
denied, the Veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


